          Case 1:18-cv-02260-TJK Document 35 Filed 08/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RURAL EMPOWERMENT ASSOCIATION
 FOR COMMUNITY HELP, et al.,

                        Plaintiffs,
                                                     Case No. 18-cv-2260 (TJK)
                v.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY, et al.,

                        Defendants.


        MOTION TO SEAL FILING CONTAINING PRIVILEGED MATERIALS
                 THAT WERE INADVERTENTLY PRODUCED

       Under Local Rule 5.1, the U.S. Environmental Protection Agency and Andrew Wheeler,

EPA Administrator (together, EPA), respectfully request that the Court seal the Plaintiffs’

response to EPA’s motion to dismiss (ECF No. 33), as well as the accompanying exhibits.

       Plaintiffs’ response to EPA’s motion to dismiss quotes and attaches several EPA

documents. Two of these documents contain materials protected by attorney-client privilege,

work product protection, and deliberative process privilege. These documents were inadvertently

produced by EPA in the related litigation, Waterkeeper v. EPA, 18-cv-2135 (D.D.C.). EPA

discovered the inadvertent production yesterday. In response, undersigned counsel requested that

Plaintiffs’ counsel destroy the documents and withdraw its response to the motion to dismiss.

Plaintiffs have not yet responded to the request. In the meantime, while this issue is being

resolved, EPA requests that Plaintiffs’ response to EPA’s motion to dismiss (ECF No. 33) be

sealed in its entirety. EPA will confer with opposing counsel regarding the appropriate next

steps, and promptly update the Court once it does so.



                                                 1
         Case 1:18-cv-02260-TJK Document 35 Filed 08/28/19 Page 2 of 2




Dated: August 28, 2019              Respectfully submitted,


                                    /s/ Meghan E. Greenfield .
                                    Meghan E. Greenfield
                                    U.S. Department of Justice
                                    Environment & Natural Resources Division
                                    Environmental Defense Section
                                    P.O. Box 7611
                                    Washington, D.C. 20044
                                    Telephone: (202) 514-2795
                                    Facsimile: (202) 514-8865
                                    Meghan.Greenfield@usdoj.gov

                                    Counsel for Defendants
